Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the claimed invention must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. [US PGPUB 20180182756] (hereinafter Lee).

Regarding claim 1, Lee teaches a semiconductor device, comprising:
a first transistor (left transistor of Fig. 2A) having a first fin (F1, Para 27), wherein a base of the first fin is surrounded by a first dielectric material (112A, Para 101), the first fin having a first fin height (H1, see annotated Fig. 2B) measured from a top surface of the first dielectric material to a top surface of the first fin (see annotated Fig. 2B); and
a second transistor (right transistor of Fig. 2A) having a second fin (F2, Para 28), wherein a base of the second fin is surrounded by a second dielectric material (112B, Para 101), the second fin having a second fin height (H2, see annotated Fig. 2B) measured from a top surface of the second dielectric material to a top surface of the second fin (see annotated Fig. 2B), wherein the first fin height is different from the second fin height (see annotated Fig. 2B).


    PNG
    media_image1.png
    258
    593
    media_image1.png
    Greyscale

Annotated Fig. 2B

Regarding claim 2, Lee teaches a semiconductor device wherein the first dielectric material has a first dielectric material thickness (T1, see annotated Fig. 2B), the second dielectric material has a second dielectric material thickness (T2, see annotated Fig. 2B), and the second dielectric material thickness is greater than the first dielectric material thickness (see annotated Fig. 2B).

Regarding claim 4, Lee teaches a semiconductor device wherein the first fin has a first fin width (W1, Para 28) and the second fin has a second fin width (W2, Para 28), and the first fin width and the second fin width are a same fin width (Para 28).

Regarding claim 6, Lee teaches a semiconductor device wherein the first transistor has a first number of fins (Fig. 1; 2 fins), the second transistor has a second number of fins (Fig. 1; 3 fins), and the first number of fins is different from the second number of fins (Fig. 1).

Regarding claim 7, Lee teaches a semiconductor device wherein the first number of fins is smaller than the second number of fins, and wherein the first fin height is greater than the second fin height (Fig. 1).


Claims 1, 5, 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu [US PGPUB 20180342607].

Regarding claim 1, Hu teaches a semiconductor device comprising:
a first transistor (leftmost transistor in region N, Fig. 10) having a first fin (201, Para 32), wherein a base of the first fin is surrounded by a first dielectric material (211, Para 52, Fig. 10), the first fin having a first fin height (H1, see annotated Fig. 10) measured from a top surface of the first dielectric material to a top surface of the first fin (see annotated Fig. 10); and
a second transistor (rightmost transistor in region M, Fig. 10) having a second fin (203, Para 33), wherein a base of the second fin is surrounded by a second dielectric material (212, Para 57, Fig. 10), the second fin having a second fin height (H2, see annotated Fig. 10) measured from a top surface of the second dielectric material to a top surface of the second fin (see annotated Fig. 10), wherein the first fin height is different from the second fin height (see annotated Fig. 10).

    PNG
    media_image2.png
    357
    476
    media_image2.png
    Greyscale

Annotatted Fig. 10

Regarding claim 5, Hu teaches a semiconductor device wherein the first fin has a first fin width and the second fin has a second fin width, and the first fin width is different from the second fin width (Fig. 10).

Regarding claim 8, Hu teaches a semiconductor device, comprising:
a first transistor (rightmost transistor in region N, Fig. 10) having a first fin (201, Para 32) , wherein a base of the first fin is surrounded by a first dielectric material (211, Para 52, Fig. 10), the first fin having a first fin width measured from a first side of the first fin at top surface of the first dielectric material to a second side of the first fin at the top surface of the first dielectric material (Fig. 10); and
a second transistor (leftmost transistor in region M, Fig. 10) having a second fin (203, Para 33), wherein a base of the second fin is surrounded by a second dielectric material (212, Para 57, Fig. 10), the second fin having a second fin width measured from a first side of the second fin at top surface of the second dielectric material to a second side of the second fin at the top surface of the second dielectric material (Fig. 10), wherein the second fin width is different from the first fin width (Fig. 10).

Regarding claim 9, Hu teaches a semiconductor device wherein the first fin has a first fin height, the second fin has a second fin height, and the first fin height is equal to the second fin height (Fig. 10 i.e. at the same elevation).

Regarding claim 10, Hu teaches a semiconductor device wherein the first fin has a first fin height, the second fin has a second fin height, and the first fin height is different from the second fin height (Fig. 10; i.e. measured from the base of the fin (which is at the top of substrate 200) to the highest point of the fin).

Regarding claim 11, Hu teaches a semiconductor device wherein the first dielectric material has a first dielectric material thickness (Fig. 10), the second dielectric material has a second dielectric material thickness (Fig. 10), and the second dielectric material thickness is greater than the first dielectric material thickness (Fig. 10).

Regarding claim 12, Hu teaches a semiconductor device wherein the first dielectric material has a first dielectric material thickness (Fig. 10), the second dielectric material has a second dielectric material thickness (Fig. 10), and the second dielectric material thickness is greater than the first dielectric material thickness (Fig. 10).


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. [US PGPUB 20180102293] (hereinafter Jeong).

Regarding claim 1, Jeong teaches a semiconductor device, comprising:
a first transistor (left transistor of Fig. 3A) having a first fin (F1, Para 27), wherein a base of the first fin is surrounded by a first dielectric material (112A, Para 116, Fig. 3A), the first fin having a first fin height (Fig. 3A) measured from a top surface of the first dielectric material to a top surface of the first fin (Fig. 3A; where top of the first dielectric is the horizontal surface of material 112A in contact with material 132, Fig. 3A); and
a second transistor (right transistor of Fig. 3A) having a second fin (F2, Para 36), wherein a base of the second fin is surrounded by a second dielectric material (112B, Para 116, Fig. 3A), the second fin having a second fin height (Fig. 3A) measured from a top surface of the second dielectric material to a top surface of the second fin (Fig. 3A; where top of the second dielectric is the horizontal surface of material 112B in contact with material 132, Fig. 3A), wherein the first fin height is different from the second fin height (Fig. 3A).

Regarding claim 3, Jeong teaches a semiconductor device wherein the first dielectric material has a first dielectric material thickness (Fig. 3A, thickness between material 110 and 132), the second dielectric material has a second dielectric material thickness (Fig. 3A, thickness between material 110 and 132), and the first dielectric material thickness and the second dielectric material thickness are a same thickness (Fig. 3A).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. [US PGPUB 20140077296] (hereinafter Yamashita).

Regarding claim 14, Yamashita teaches a semiconductor device, comprising:
a substrate (1218; Fig. 12);
a first fin-containing area (area of transistor 1232, Fig. 12) on the substrate (Fig. 12), wherein a bottom-most surface of the first fin-containing area is a first distance from a top surface of the substrate (Fig. 12), and each fin of the first fin-containing area has a first fin height (Fig. 12);
a second fin-containing area (area of transistor 1234, Fig. 12) on the substrate (Fig. 12), wherein a bottom-most surface of the second fin-containing area is the first distance from the top surface of the substrate (Fig. 12), and each fin of the second fin-containing area has a second fin height different from the first fin height (Fig. 12); and
a third fin-containing area (area of transistor 1235, Fig. 12) on the substrate (Fig. 12), wherein a bottom-most surface of the third fin-containing area is the first distance from the top surface of the substrate (Fig. 12), and each fine of the third fin-containing area has a third fin height different from the first fin height and the second fin height (Fig. 12); 
wherein at least one of the first fin height, the second fin height, or the third fin height corresponds to a selected fin height from a trend line of a performance curve (Fig. 12 –i.e. based on the intended performance of the device).



Claims 8 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US PGPUB 20130224936] (hereinafter Lee).

Regarding claim 8, Lee teaches a semiconductor device, comprising:
a first transistor (transistor in region 10, Fig. 11) having a first fin (145, Para 85) , wherein a base of the first fin is surrounded by a first dielectric material (120a, Para 66, Fig. 11), the first fin having a first fin width measured from a first side of the first fin at top surface of the first dielectric material to a second side of the first fin at the top surface of the first dielectric material (Fig. 11); and
a second transistor (transistor in region 20, Fig. 11) having a second fin (146, Para 85), wherein a base of the second fin is surrounded by a second dielectric material 120b, Para 66, Fig. 11), the second fin having a second fin width measured from a first side of the second fin at top surface of the second dielectric material to a second side of the second fin at the top surface of the second dielectric material (Fig. 11), wherein the second fin width is different from the first fin width (Fig. 11).

Regarding claim 13, Lee teaches a semiconductor device, further comprising a third transistor (transistor of region 10, Fig. 11) having a third fin (147, Para 85) wherein a base of the third fin is surrounded by a third dielectric material (121, Para 66, Fig. 11), the third fin having a third fin width measured from a first side of the first fin at top surface of the third dielectric material to a second side of the third fin at the top surface of the third dielectric material (Fig. 11), and wherein the third fin width is different from the first fin width and the second fin width (Fig. 11).

Regarding claim 14, Lee teaches a semiconductor device, comprising:
a substrate (base silicon layer of SOI substrate 100; Para 40, Fig. 11);
a first fin-containing area (10, Para 41, Fig. 11) on the substrate (Fig. 11), wherein a bottom-most surface of the first fin-containing area is a first distance from a top surface of the substrate (in view of SOI substrate), and each fin (145, Para 85) of the first fin-containing area has a first fin height (Fig. 11; i.e. measurement from the uppermost surface of 120a);
a second fin-containing area (20, Para 41, Fig. 11) on the substrate (Fig. 11), wherein a bottom-most surface of the second fin-containing area is the first distance from the top surface of the substrate (in view of SOI substrate), and each fin (146, Para 85) of the second fin-containing area has a second fin height different from the first fin height (Fig. 11; i.e. measurement from the uppermost surface of 120b); and
a third fin-containing area (30, Para 41, Fig. 11) on the substrate (Fig. 11), wherein a bottom-most surface of the third fin-containing area is the first distance from the top surface of the substrate (in view of SOI substrate), and each fine (147, Para 85) of the third fin-containing area has a third fin height different from the first fin height and the second fin height (Fig. 11; i.e. measurement from the upper surface of 121); 
wherein at least one of the first fin height, the second fin height, or the third fin height corresponds to a selected fin height from a trend line of a performance curve (Fig. 11 –i.e. based on the intended performance of the device; Para 65).

Regarding claim 15, Lee teaches a semiconductor device, further comprising:
a first dielectric material (120a, Para 66) having a first dielectric material thickness and being around each fin in the first fin-containing area (Fig. 11);
a second dielectric material (120b, Para 66) having a second dielectric material thickness and being around each fin in the second fin-containing area (Fig. 11); and
a third dielectric material (121, Para 66) having a third dielectric material thickness and being around each fin in the third fin-containing area (Fig. 6),
wherein the first fin height is measured from a top surface of a first dielectric material (Fig. 11),
the second fin height is measured from a top surface of a second dielectric material (Fig. 11), and
the third fin height is measured from a top surface of a third dielectric material (Fig. 11).

Regarding claim 16, Lee teaches a semiconductor device, wherein the first dielectric material thickness is different from the second dielectric material thickness (Fig. 11).

Regarding claim 17, Lee teaches a semiconductor device wherein the first dielectric material thickness is different from the third dielectric material thickness (Fig. 11).

Regarding claim 18, Lee teaches a semiconductor device wherein the first dielectric material thickness is different from the second dielectric material thickness (Fig. 11), and the third dielectric material thickness is different from the first dielectric material thickness and the second dielectric material thickness (Fig. 11).

Regarding claim 19, Lee teaches a semiconductor device wherein each fin in the first fin-containing area has a first fin width, each fin in the second fin-containing area has a second fin width, and each fin in the third fin-containing area has a third fin width, wherein the first fin width is different from the second fin width, and wherein the third fin width is different from the first fin width and the second fin width (Fig. 11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.

Regarding claim 20, Lee teaches the limitations of claims upon which it depends.
In the embodiment of Fig. 11, Lee does not specifically teach the limitation of claim 20.
However, referring to other structures of Lee’s invention (Fig. 9-12) specifically in the structure of Fig. 11-12, Lee teaches a device where fins of different height and width are formed in the fin-containing area.
In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to rearrange the fins in the embodiment of Fig. 11 where location of fins in area 10 and 30 are interchanged.
It should be noted that it has been held to be an obvious matter of design choice to rearrange part of a device (MPEP 2144.VI.C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819